Citation Nr: 9909772	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture with traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified military service from May 1965 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that granted service connection for 
fracture lateral malleolus, right ankle, and assigned a 10 
percent disability rating effective October 1995.

By the same rating decision, the RO denied service connection 
for bilateral hearing loss and tinnitus.  The veteran has not 
filed a Notice of Disagreement as to those claims and they 
are not before the Board.  In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision).  

In his VA Form 9 dated in November 1996, the veteran 
requested a personal hearing.  Thereafter, the hearing date 
was rescheduled on multiple occasions at the request of the 
veteran.  On December 3, 1997, the veteran through his 
representative canceled his personal hearing.  

During the pendency of this appeal, the veteran sought 
entitlement to service connection for a right shoulder 
condition and posttraumatic stress disorder.  The claims were 
denied by an August 1998 rating decision.  The veteran has 
not filed a Notice of Disagreement as to these claims and 
they are not properly before the Board.  In re Fee Agreement 
of Cox, supra.

Accordingly, the issue of an increased evaluation for 
residuals of a right ankle fracture with traumatic arthritis 
currently evaluated as 10 percent disabling is properly 
before the Board.


FINDING OF FACT

Residuals of a right ankle fracture with traumatic arthritis 
are manifested by objective evidence of discomfort over the 
distal fibula to palpation, 10 degrees of dorsiflexion, and 
functional impairment due to pain; and by x-ray evidence of 
excessive osteophyte formation and calcification in the 
fibulotalar ligament on the lateral side of the ankle joint 
involving the lateral facet;.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the criteria for 
an increased rating of 20 percent for residuals of a right 
ankle fracture with traumatic arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 
5010-5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's right ankle disability.  Accordingly, the Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When after 
careful consideration of all the evidence of record a 
reasonable doubt arises regarding the degree of disability; 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (1998).

The veteran's service connected residuals of a right ankle 
fracture with traumatic arthritis is rated based on 
radiographic findings of degenerative arthritis with 
limitation of motion.  38 C.F.R. §§ 4.45, 4.71a, DC 5010-
5271.  Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(1998).  In order to warrant a 20 percent disability rating, 
the veteran must exhibit marked limitation of motion of the 
right ankle.  38 C.F.R. § 4.71a, DC 5271.  Currently, the 
veteran's right ankle disability is evaluated as 10 percent 
disabling.

The Board notes that on examination at a VA facility in 
December 1997, the veteran complained that the right ankle 
hurts all the time, swells up [during the] day, that riding 
horses causes pain all the time [in the ankle], that the 
ankle no longer holds his weight, and that he was not on any 
medications.  The examiner noted that there was mild swelling 
of the ankle without redness, and good pulses.  The x-rays 
revealed degenerative joint disease of the right ankle.  The 
physician's diagnosis was degenerative joint disease of the 
right ankle.

The report of a June 1998 Fee Basis examination conducted by 
Dr. Maguire at Sheridan Orthopaedic Associates, P.C. reflects 
that a previous compensation and pension examination was 
reviewed as a part of this evaluation and that the veteran 
was a saddle maker.  The report reflects that the veteran had 
increasing discomfort in his ankle and that his ankle 
bothered him when he dorsiflexed his ankle (in the stirrup) 
on riding horseback.  On examination, there was no pain in 
the subtalar area, but there was discomfort over the distal 
fibula to palpation.  The veteran lacked 10 degrees of full 
dorsiflexion of the ankle and had a full 45 degrees of 
plantar flexion equal to the opposite side.  X-rays were not 
repeated on examination as the veteran provided radiographic 
studies that were taken in March.  The x-rays revealed 
excessive osteophyte formation and calcification in the 
fibulotalar ligament on the lateral side of the ankle joint 
involving the lateral facet.  There was also minimal changes 
over the medial malleolar area and he had significant 
osteophyte formation on the anterior aspect of the tibial 
plafond as well as posteriorly, consistent with an old 
fracture dislocation of the ankle.  The physician concluded 
that the veteran was precluded from his normal activities 
because of this and has the above-restricted range of motion.

In reviewing the evidentiary record, the Board observes that 
the evidence of record demonstrates that the veteran's 
disability picture for his service-connected right ankle 
disability, although currently rated as 10 percent disabling, 
more nearly approximates the criteria required for a 20 
percent rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5271.  In this 
regard, the record reflects that although the veteran 
objectively demonstrated a full range of plantar flexion, as 
well as 10 degrees of dorsiflexion of the right ankle, the 
examiner concluded that the veteran was precluded from his 
normal activities based on limitation of motion due to 
traumatic arthritis and pain with (or without) use.  In light 
of these findings, particularly those which indicate 
functional impairment due to pain on use of the right ankle, 
the Board finds that there is a question of whether the 10 
percent or 20 percent rating most accurately reflects the 
degree of disablement.  See generally Spurgeon v. Brown, 10 
Vet. App. 194, 196  (1997); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Accordingly, 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the evidence more closely defines a 
disability picture that is characteristic of marked 
limitation of right ankle motion.  Accordingly, a 20 percent 
rating for residuals of a right ankle fracture with traumatic 
arthritis, under DC 5271, is warranted.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 157 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) (1998), or from reaching such conclusion on its 
own.

In this regard, the Board acknowledges the veteran's October 
1997 assertion that his right ankle disability is affecting 
his ability to make a living as a horse trainer and the 
report of the June 1998 Fee Basis examination which reflects 
that the veteran is precluded from his normal activities 
because of the ankle disability.  However, the veteran has 
not offered any objective evidence showing that his service 
connected right ankle disability has markedly interfered with 
his earning capacity as a horse trainer or that the 
disability has necessitated frequent periods of 
hospitalization to render impractical the application of the 
regular schedular standards.  Thus, the record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents such an exceptional case where the 
assigned 30 percent disability rating is found to be 
inadequate.  38 C.F.R. §§ 4.1, 4.10; Moyer v. Derwinski, 2 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased rating of 20 percent for 
residuals of a right ankle fracture with traumatic arthritis 
is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

